
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 121
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2012
			Mr. Israel introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to increase by 29 votes the number of electoral votes
		  awarded to the candidate for President who receives the largest percentage of
		  the popular vote.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.In an election for President and Vice
				President, after the popular vote has been counted and electors have been
				appointed in each of the several States and the District constituting the seat
				of Government of the United States, each State and the District shall report
				the total number of popular votes cast for each of the candidates. The
				candidate receiving the largest percentage of the total popular vote as
				reported by the several States and the District shall receive 29 electoral
				votes in addition to those cast by the Electors chosen by the several States
				and the District. These votes shall not be considered votes cast by Electors
				and shall not affect the total number of votes necessary to constitute a
				majority of the whole number of Electors appointed.
					2.Congress shall have the power to enforce
				this article by appropriate legislation.
					3.This article shall apply with respect to
				any election for President and Vice President held after the expiration of the
				1-year period which begins on the date of the ratification of this
				article.
					.
		
